Case: 15-50583      Document: 00513333924         Page: 1    Date Filed: 01/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 15-50583                                    FILED
                                  Summary Calendar                            January 7, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KEITH O. COBB,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:93-CR-96-2


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Keith O. Cobb, federal prisoner # 60806-080, seeks leave to proceed in
forma pauperis (IFP) on appeal from the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion to reduce his sentence based on Amendments 782 and 788
to the Sentencing Guidelines. By moving to proceed IFP, Cobb is challenging
the district court’s certification that his appeal was not taken in good faith
because it is frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50583    Document: 00513333924      Page: 2   Date Filed: 01/07/2016


                                 No. 15-50583

      First, Cobb challenges several factual statements made by the district
court in giving reasons for denying the instant § 3582(c)(2) motion. The factual
statements made by the district court are grounded in facts recited in the
presentence report.   Cobb’s challenges to the facts used to determine his
original sentence are unavailing insofar as a § 3582(c)(2) proceeding is not the
appropriate vehicle to raise issues related to the original sentencing. See
United States v. Hernandez, 645 F.3d 709, 712 (5th Cir. 2011); United States v.
Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995).
      Second, Cobb contends the district court's denial of relief indicates that
it was blind to the amendments’ purpose of reducing the overpopulation of the
federal prison system. However, in denying relief, the district court referenced
the 18 U.S.C. § 3553(a) factors, and its order reflects that it gave due
consideration to Cobb’s motion as a whole. Accordingly, the district court did
not abuse its discretion when it refused to grant Cobb a reduction in his
sentence. See United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011);
Whitebird, 55 F.3d at 1010.
      Cobb has failed to show that he will raise a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, his IFP
motion is DENIED.       Additionally, because this appeal is frivolous, it is
DISMISSED. See 5TH CIR. R. 42.2.




                                                           2